Citation Nr: 0739172	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-18 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a higher initial evaluation of eczema of 
the arms, hands and fingers, currently evaluated as 10 
percent disabling.

2.  Entitlement to a higher initial evaluation of dorsal 
ganglion cyst of the right wrist, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran has unverified active duty service from August 
1997 to July 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  Jurisdiction over the veteran's case was 
subsequently transferred to the New Orleans, Louisiana RO.


FINDINGS OF FACT

1.  The veteran's eczema is manifested by exfoliation and 
itching on her hands and on the antecubital during flare ups, 
affects approximately 9 percent of the exposed areas and 15 
percent of the total body during flare-ups and is treated 
with topical creams.  

2.  The veteran's right wrist dorsal ganglion cyst disorder 
is manifested by pain and functional loss upon repetitive 
motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent disabling for the veteran's eczema have not 
been met during the period of time covered by this appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4118, 
Diagnostic Code 7806 (2002, 2007).

2.  The criteria for an initial disability rating in excess 
of 10 percent disabling for the veteran's wrist disorder have 
not been met during the period of time covered by this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 5215, 7819 
(2002, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Higher Initial Rating

The veteran seeks a higher initial rating for her eczema of 
the arms, hands and fingers and right wrist dorsal ganglion 
cyst both currently rated at 10 percent disabling.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In deciding the veteran's claims, the Board has considered 
the Court's determination in Fenderson v. West, 12 Vet. App. 
119 (1999) and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  See id. at 126.

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Board notes that the applicable rating criteria for skin 
disorders, 38 C.F.R. § 4.118, were amended effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  The 
timing of this change requires the Board to first consider 
the claim under the pre-amended regulations for any period 
prior to the effective date of the amended regulations.

Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 7-2003.

A. Eczema

In a March 2003 rating decision, the RO granted service 
connection for eczema of the arms, hands, and fingers and 
assigned a 10 percent rating, and in March 2004, continued 
the current 10 percent rating under Diagnostic Code 7806, 
effective August 1, 2001.

Under Diagnostic Code 7806, as in effect prior to effective 
August 30, 2002, a 10 percent rating was warranted for a skin 
disorder with exfoliation, exudation, or itching, involving 
an exposed surface or extensive area.  A 30 percent rating 
was warranted for a skin disorder with constant exudation or 
itching, or constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted for a skin 
disorder with systemic or nervous manifestations and 
ulceration, extensive exfoliation, or extensive crusting, or 
for a skin disorder that is exceptionally repugnant.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the revised provisions of Diagnostic Code 7806, as in 
effect from August 30, 2002, a 10 percent rating will be 
assigned where at least 5 percent, but less than 20 percent 
of the entire body or at least 5 percent, but less than 20 
percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is warranted where 
more than 40 percent of the entire body or more than 40 
percent of the exposed areas are affected; or where there is 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007).

The veteran was afforded a VA Compensation and Pension (C & 
P) examination in April 2002 regarding the nature, extent, 
and etiology of her eczema.  The veteran reported that the 
outbreaks of eczema began when she was pregnant at the end of 
2000.  She indicated that the rash occurs on both arms on the 
anterior aspect mainly around the crease at the elbow and on 
her hands, especially on the right hand and especially in 
between the fingers.  The veteran stated that she 
occasionally has the rash on her knees.  She reported that 
the severity of the rash varies and that she has a flare-up 
at least once a week.  When the rash flares up the veteran 
indicates that it itches and when the flare-up is very bad 
the rash cracks and hurts. The veteran stated that she uses a 
prescription cream to reduce the severity of the rash.  Upon 
examination the skin was slightly reddish on both anterior 
aspects of the elbow, in the creases, and several papules on 
both elbows were noted.  The veteran had deep red areas in 
between a couple of the fingers of her right hand which were 
slightly scaly and irritated.  The right hand showed a few 
areas of cracking.  The examiner diagnosed the veteran with 
eczema of both elbows.

The veteran was afforded another VA C & P examination in June 
2004.  The veteran reported that when she has an outbreak her 
eczema manifests in painful bleeding, cracking, and patches 
of eczema on her hands, and less severe manifestations on the 
antecubital region and the calves.  She stated that she was 
prescribed and uses a topical steroidal cream (Triamcinolone 
Cream) to treat the condition.  Upon examination the veteran 
was found to have "absolutely no flare of the eczema."  The 
examiner could not report a percentage of either the exposed 
areas of the veteran's body or total body affected due to the 
lack of a current eczema flare; however, the examiner opined, 
based upon the veteran's history, that approximately nine 
percent of the veteran's exposed area and 15 percent of the 
total area would be affected during an eczema flare.

VA outpatient records dated September 2003 through June 2006 
show that the veteran has been consistently treated for 
eczema and that she has consistently been prescribed a 
topical steroidal cream or ointment to reduce the 
inflammation associated with her eczema.  In September 2003, 
an outpatient treatment note indicates that the veteran was 
prescribed a topical steroidal cream to reduce the 
inflammation of the veteran's eczema.  Again in December 
2003, January 2004, February 2004, and February 2006, the 
veteran was prescribed topical steroids to treat her eczema.  
However, there is no record of the veteran having been 
prescribed any systemic immunosuppressive medications.

The veteran's eczema does not meet the criteria for an 
evaluation in excess of 10 percent disabling prior to or 
after the revisions of August 30, 2002.  As to the former 
criteria, the veteran's eczema does not manifest constant 
exudation or itching, or constant, extensive lesions, or 
marked disfigurement and, therefore, does not warrant an 
evaluation of 30 percent disabling.  The veteran's eczema is 
primarily manifested on the anterior aspect of the arms and 
the hands and there is no evidence that the veteran 
experiences constant symptoms.  No evidence of a flare of 
eczema was noted during the June 2004 VA examination and 
there were a number of outpatient visits to VA where the 
appellant did not complain of eczema and no manifestations 
were noted.  Furthermore, the evidence does not indicate any 
marked disfigurement as a result of eczema.  Accordingly, the 
evidence shows that the veteran's disability more nearly 
approximates the criteria for a 10 percent rating as the 
veteran is shown to have exfoliation and itching on exposed 
surfaces when she has a flare up.  

As to the revised criteria, the veteran's eczema does not 
manifest to an extent where 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected.  The 
examiner opined that nine percent of the veteran's exposed 
area and 15 percent of the total area would be affected 
during an eczema flare-up.  There is no evidence to the 
contrary in the claims folder.  The medical records and the 
examinations revealed that the veteran has been consistently 
treated with topical steroidal creams and ointments to reduce 
the inflammation associated with eczema, however, there is no 
evidence of her being treated with any systemic therapy for 
her eczema.  Accordingly, a rating in excess of 10 percent 
disabling is not warranted and the veteran's claim for a 
higher initial rating is denied.

B. Right Wrist Dorsal Ganglion Cyst

In a March 2003 rating decision, the RO granted service 
connection for her right wrist dorsal ganglion cyst and 
assigned a noncompensable rating, and in March 2004, assigned 
the current 10 percent rating under Diagnostic Codes 5015-
7819, effective August 1, 2002.  The first four digits of 
that diagnostic code indicate that the schedule for new 
growth of bones lists no rating criteria that exactly match 
the veteran's disability, so that the criteria for an 
analogous rating were used.  38 C.F.R. § 4.20.  The second 
part of that code indicates that Diagnostic Code 7819, which 
governs benign skin neoplasms, was used by analogy to rate 
the veteran's wrist disorder.

Prior to August 30, 2002, Diagnostic Code 7819 provided that 
benign new skin growths were to be rated as scars, 
disfigurement, etc.  Unless otherwise provided, skin growths 
are to be rated as for eczema (dependent on location, extent, 
repugnant or otherwise disabling character of 
manifestations).  

In this case, as will be shown below, the veteran's 
disability is not manifested by exfoliation, exudation, 
itching, extensive lesions, or marked disfigurement, 
therefore the code for eczema is not for application.  

Under the pre-August 30, 2002, rating criteria, a 10 percent 
rating was warranted for superficial scars that were poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  A 10 percent was also 
appropriate for superficial scars that were tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Finally, a scar could be rated 
based on limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Under the revised provisions of Diagnostic Code 7819, in 
effect from August 30, 2002, benign skin neoplasms which do 
not affect the head, face or neck are rated as scars 
(Diagnostic Codes 7801-7805), or impairment of function (in 
this case, Diagnostic Codes 5215).  38 C.F.R. § 4.118.

Under revised Diagnostic Code 7801, scars, on other than the 
head, face, or neck, that are deep or cause limited motion 
are rated as 10 percent disabling if they cover an area or 
areas exceeding 6 square inches (39 sq. cm.) and a 20 percent 
evaluation will be assigned if the area exceeds 12 sq. in. 
(77 sq. cm.).  If the area involved exceeds 72 sq. in. (465 
sq. cm.), a 30 percent evaluation will be assigned.  A 40 
percent disability will be warranted if the area exceeds 144 
sq. in. (929 sq. cm.).  38 C.F.R. § 4.118.

Under revised Diagnostic Code 7802, superficial scars, on 
other than the head, face, or neck, that do not cause limited 
motion but encompass an area or areas at least 144 square 
inches (929 sq. centimeters), warrant a 10 percent 
evaluation.  Under revised Diagnostic Code 7803, superficial 
unstable scars warrant a 10 percent evaluation, and under 
revised Diagnostic Code 7804 superficial scars that are 
painful on examination warrant a 10 percent evaluation.  
Under revised Diagnostic Code 7805, other scars may be rated 
on limitation of function of the affected part.  38 C.F.R. § 
4.118.

Notes pertaining to scars specify that a deep scar is one 
associated with underlying soft tissue damage, and a 
superficial scar is one not associated with underlying soft 
tissue damage. An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118.

Under Diagnostic Code 5215 dorsiflexion of the wrist of less 
than 15 degrees or palmar flexion limited in line with the 
forearm warrant a disability rating of 10 percent.  38 C.F.R. 
§ 4.118.  The normal range of motion of the wrist is 
dorsiflextion to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I.

Additionally, in determining the degree of any limitation of 
motion, the provisions of 38 C.F.R. § 4.40 concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity must be considered.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The veteran was afforded a VA C & P examination in April 2002 
regarding the nature, extent, and etiology of her right wrist 
ganglion cyst.  The veteran reported that she had the cyst 
for a couple of years; however, it has worsened since she had 
been using her hands a lot on the job with computers.  She 
indicated that the cyst will become sore and tender after 
only a short time of working with her hands on a computer and 
is unable to continue after 40 minutes of work.  Upon 
examination, the veteran's right wrist has 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 45 degrees of 
ulnar deviation, and 20 degrees of radial deviation.  Upon 
repetitive motion the examiner found no change in the range 
of motion and no more fatigue than would be present in a 
normal individual.

At the VA C & P examination in June 2004 the veteran reported 
that she has pain when typing more than five minutes and that 
she is forced to stop typing at 20 to 40 minutes.  She 
indicated that she has difficulty taking notes and carrying 
her daughter.  The veteran stated that she is unable to bear 
weight on wrist when it is hyperextended.  She reported 
increased stiffness and weakness.  Upon examination, the 
veteran's right wrist has 70 degrees of dorsiflexion, 80 
degrees of palmar flexion, 45 degrees of ulnar deviation, and 
20 degrees of radial deviation.  The examiner noted that the 
ganglion cyst was tender on palpation and that there was a 
functional impact with repetitive motion.

The June 2006 VA C&P examination also considered the 
veteran's right wrist ganglion cyst.  The veteran reported 
that she has pain with typing anywhere over five minutes and 
is forced to stop any kind of typing or writing at 20 to 40 
minutes.  Upon examination the veteran's wrist was found to 
have a normal range of motion (dorsiflexion of 70 degrees, 
palmar flexion of 80 degrees, radial flexion to 20 degrees, 
and ulnar flexion to 45 degrees).  The examiner noted that 
there was a positive Tinel's and that the repetitive motion 
pain has a functional impact.

In light of the above, the Board finds that the veteran's 
wrist disorder does not warrant an initial rating in excess 
of 10 percent disabling.  The veteran is already in receipt 
of a 10 percent disability rating, which is the maximum 
schedular rating available under the diagnostic code for 
limitation of motion of wrist.  A VA Decision Review Officer 
assigned the 10 percent disability rating as the appellant 
could only work on a computer for 40 minutes due to pain.  
The wrist is not ankylosed so Diagnostic Code 5214 is 
inapplicable.  Additionally, the veteran is already receiving 
the maximum schedular rating available under the diagnostic 
codes for scar other than those which are deep or cause 
limitation of motion.  The examination revealed that the 
veteran's ganglion cyst is one and a half centimeters in 
diameter, far less than the required 39 square centimeters 
required for a compensable rating under Diagnositic Code 
7801.  A 30 percent evaluation under the criteria pertaining 
to eczema is likewise not warranted as the disorder is not 
manifested by exudation, itching, extensive lesions or marked 
disfigurement according to the evidence of record.  

The veteran's representative has argued that consideration of 
a separate neurological evaluation is warranted due to the 
positive Tinel's sign found in the June 2004 VA C & P 
examination.  The Board has considered whether a rating under 
the diagnostic codes for diseases of the peripheral nerves is 
appropriate.  VA regulations clearly state that when a 
veteran, without good cause, fails to report for an 
examination scheduled in conjunction a claim for increased 
compensation benefits, the claim shall be denied.  See 38 
C.F.R. § 3.655(a).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id. 
 Unfortunately, the veteran has not shown good cause for her 
failure to appear for her VA examinations scheduled for April 
2005, June 2005, and March 2007, regarding possible 
neurological involvement with her wrist disorder.  In 
addition, a VA out-patient neurology note, dated September 
2004, reveals that there is no evidence of entrapment 
neuropathy in the right hand.  For these reasons, the Board 
finds that assignment of a separate neurological rating for 
the veteran's right wrist ganglion is not warranted.

II. Extraschedular

The Board finds that these claims need not be remanded to 
have the RO refer the veteran's claim to the Under Secretary 
for Benefits or to the Director of the Compensation and 
Pension Service, pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extra-schedular rating.  The Board notes the 
above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing that the veteran's eczema and right wrist 
ganglion reflect so exceptional or so unusual a disability 
picture as to warrant the assignment of a compensable 
evaluation on an extra-schedular basis, and indeed, neither 
the veteran nor his representative have identified any 
exceptional or unusual disability factors.  See 38 C.F.R. § 
3.321.  In this regard, the Board observes that there is no 
showing the disability results in marked interference with 
employment.  Moreover, her eczema and right wrist ganglion 
have not required any, let alone, frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, a remand to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in January 2004 and May 2004 that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of supplemental statements of 
the case issued on October 2004, June 2006, and July 2007 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Since service 
connection has been granted for eczema and right wrist 
ganglion cyst, the first three Dingess elements were 
substantiated prior to the appeal, and further notice was not 
required.  The veteran's claim is for a higher initial rating 
so only the type of evidence necessary to establish a 
disability rating and effective date for the disability are 
relevant to his claim.  The veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for increased ratings in January 2004 
and May 2004.  However, information concerning the assignment 
of effective dates was not provided.  The Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As the Board concludes that the preponderance of the 
evidence is against the veteran's claims for increased 
ratings, any questions as to the effective dates to be 
assigned are rendered moot.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service medical records and VA 
outpatient treatment records, dated since September 2003.  
Also of record are formal VA Compensation and Pension 
examinations dated April 2002 and June 2004 as well as 
notices indicating that the veteran failed to appear for 
examinations scheduled for April 2005, June 2005, and March 
2007.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a higher initial evaluation of eczema of the 
arms, hands and fingers, currently evaluated as 10 percent 
disabling, is denied for the entire period of time covered by 
this appeal.

Entitlement to a higher initial evaluation of dorsal ganglion 
cyst of the right wrist, currently evaluated as 10 percent 
disabling, is denied for the entire period of time covered by 
this appeal.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


